


Exhibit 10.13


Estimated Brazilian Legal Severance for G. Hemmady
 
 
 
 
 
 
 
 
 
BR fx rate:
 
3.1383
 
 
 
 
 
 
 
 
Name
GOKUL V HEMMADY
 
Job Title
Presidente
 
 
 
R$
 
USD$
Monthly Salary
                     46,519.00
 
                     14,822.99
Annual Salary
                   604,747.00
 
                  192,698.91
 
 
 
 
Mandatory Severance
                   433,264.97
 
                  138,057.22
Deductions
                   (24,537.72)
 
                     (7,818.79)
Total Severance to be paid to the executive
                   408,727.24
 
                  130,238.42
 
 
 
 
FGTS - termination fee
                   121,206.71
 
                     38,621.77
FGTS - deposits over the last 2 years
                   235,951.85
 
                     75,184.61
Total Severance w/FGTS
                   765,885.81
 
                  244,044.80
 
 
 
 
 
 
 
 
Subject to final adjustment based on termination date.







